Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Non-Final office is in response to the application filed on August 7, 2018, the amendments to the claims filed on November 19, 2019, the Request for Continued Examination filed on April 13, 2020, the amendments filed on November 4, 2020, and the Request for Continued Examination filed on March 1, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered.
 
Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 14/499,794, filed 9/29/14. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.



If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16, 17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: YES).

The Examiner has identified independent system Claim 16 as the claim that represents the claimed invention for analysis.  Claim 16 recites the limitations of receiving a customer account identifier and a beacon identifier associated with a serving location within a dining session location; querying a database to retrieve a dining session identifier of a dining session associated with the serving location, storing data associating the dinning session identifier with the customer account identifier, and receiving and storing data of items ordered with the dining session identifier; receiving from a mobile device associated with the customer account, first data indicating the mobile device has potentially departed the dining session location; transmitting a request to the mobile device associated with the customer account requesting confirmation data indicating the customer has departed the dining session location; receiving, in response to the request, confirmation data from the mobile device associated with the customer account that the customer has departed the dining session location or upon not receiving confirmation data within an elapsed period, wherein receiving the confirmation data indicating the mobile device has departed the dining session location includes: receiving second data including customer account identifying data and location data; associating the second data with the stored dining session data; and determining the location data of the second data is outside the dining session location; generating, from stored dining session data, a final bill including an amount payable; transmitting a notification to the mobile device associated with the customer account regarding the data indicating the mobile device has departed the dining session location; and charging an amount payable from the final bill to a payment account associated with the customer account, the charging including transmitting payment account data and an amount to be charged.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Charging an amount to an account after a dining session recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The network interface device, processor, memory, and mobile device in Claim 16 are just applying generic computer components to the recited abstract limitations.  (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a network interface device, processor, memory, and mobile device in Claim 16. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 16 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0011, 0014, 0038-0040] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claim 16 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 17 and 20 further define the abstract idea that is present in independent claim 16 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 17 and 20 are directed to an abstract idea.  Thus, the claims 16, 17, and 20 are not patent-eligible.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub. No. 2013/0138518 (White et al. ‘518), in view of U.S. PGPub. No. 2012/0265585 (Muirbrook et al. ‘585), and in further view of U.S. PGPub. No. 2012/0101942 (Park ‘942).

Re Claim 16: White et al. ‘518 disclose a system comprising: at least one network interface device; at least one processor (paragraph [0030]); at least one memory (paragraph [0030]); and an instruction set, stored in memory and executable by the at least one processor to perform data processing activities (abstract; paragraph [0030]), the data processing activities comprising: receiving, via the at least one network interface device from a mobile device (paragraphs [0041-0043]) associated with a customer account (paragraphs [0046, 0071]), first data indicating the mobile device has potentially departed a dining session location (paragraphs [0066]); generating, from stored dining session data, a final bill including an amount payable (paragraphs [0041, 0045, 0064, 0067-0069]); and charging an amount payable from the final bill to a payment account associated with the customer account, the charging including transmitting, via the at least one network interface device to a transaction processing system, payment account data and an amount to be charged (paragraphs [0045, 0071]).

White et al. ‘518 further disclose receiving, via the at least one network device, a customer account identifier and a beacon identifier associated with a serving location within the dining location; querying a database to retrieve a dining session identifier associated with the serving location; storing, in the database, data associating the dinning session identifier with the customer account identifier; and receiving, via the at least one network interface device, and storing, within the database, data of items ordered within the dining session identifier (Figures 5A-5C; paragraphs [0047-0049]).

White et al. ‘518 further disclose receiving data indicating the mobile device has departed the dining session location includes: receiving, via the at least one network interface device from the mobile device, second data including customer account identifying data and location data (paragraphs [0033, 0037, 0038, 0041, 0066]); associating the second data with the stored dining session data (paragraphs [0041, 0047-0049, 0066]); and determining the location data of the second data is outside the dining session location (paragraph [0065]).

White et al. ‘518 disclose the system substantially as claimed in supra, with the exception of including, transmitting a request to the mobile device associated with the customer account requesting confirmation data indicating the customer has departed the dining session; receiving, in response to the request, confirmation data from the mobile device associated with the customer account that the customer has departed the dining session location.  Park ‘942 discloses receiving information indicating where a mobile device is currently located and receiving a message that includes that a user has left a location (paragraphs [0008, 0043]), along with messages sent periodically indicating which mobile devices are still within the premises and which are new (paragraph [0036]); receiving a notification on the mobile device requesting departure confirmation or an input indicating an intent to return (paragraph [0037]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of White et al. ‘518, in view of the teachings of Park ‘942, to include transmitting a request to the mobile device associated with the customer account requesting confirmation data indicating the customer has departed the dining session; receiving, in response to the request, confirmation data from the mobile device associated with the customer account that the customer has departed the dining session location for the basic reason of combining known systems to yield the predictable result of an easier way for people to pay using their mobile devices (Park ‘942: paragraphs [0005, 0006]).

White et al. ‘518 disclose the system substantially as claimed in supra, with the exception of including, transmitting a notification to the mobile device associated with the customer account regarding the data indicating the mobile device has departed the dining session location.  Muirbrook et al. ‘585 disclose transmitting a notification to a mobile device associated with a customer account regarding data indicating that the mobile device has departed a location (Figure 5). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of White et al. ‘518/Park ‘942, in view of the teachings of Muirbrook et al. ‘585, to include notifying the mobile device when it has left the location for the basic reason of combining known elements to yield the predictable result of a more convenient system for the customer (Muirbrook et al. ‘585: paragraph [0003]).

Re Claim 17: White et al. ‘518 in view of Park ‘942 in view of Muirbrook et al. ‘585 disclose the system substantially as claimed in supra including transmitting data to at least one computing device of the dining session location indicating payment has been received for the dining session (White et al. ‘518: paragraphs [0064, 0065]; Figure 10).

Re Claim 20: White et al. ‘518 in view of Park ‘942 in view of Muirbrook et al. ‘585 disclose the system substantially as claimed in supra including that the location data of the second data is an identifier of a beacon device (White et al. ‘518: Figures 5A-5C); and determining the location data of the second data is outside the dining session location includes: querying a database of registered beacon devices to determine whether the beacon identifier is external to the dining session location (White et al. ‘518: paragraph [0066]); and when the beacon device is external to the dining session location, triggering the generating of the final bill and the charging to the payment account (White et al. ‘518: paragraph [0066]); upon a successful charge to the payment account, providing a receipt of the dining session to an account holder of the customer account (White et al. ‘518: paragraphs [0045, 0061, 0068, 0069]).


Response to Arguments
Applicant's arguments filed March 1, 2021 have been fully considered but they are not persuasive. 

Applicant’s arguments regarding the 35 USC 101 rejection of record (Remarks, page 4) are acknowledged, however they are not persuasive.  Specifically, Applicant’s arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims is statutory.  Per the October 2019 Guidance, “If the examiner concludes the disclosed invention does not improve technology, the burden shifts to the applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 CFR 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification[.]”  Therefore, the 35 USC 101 rejection is maintained.

Applicant’s arguments regarding the 35 USC 103 rejection of record (Remarks, pages 4-5) are acknowledged, however they are not persuasive.  Specifically, applicant’s amendment to the claims is an “or” recitation which makes the claim limitation an either A or B limitation.  Since the art of record discloses the A recitation, the art as currently applied still fully discloses the claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Lindsay Maguire
3/11/2021
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693